            Case 4:19-cr-00690-JAS-LCK Document 35 Filed 08/22/19 Page 1 of 3



 1   Law Office of
     MICHAEL J. BLOOM, PC
 2   100 North Stone Avenue, Ste. 701
     Tucson, Arizona 85701
 3   MICHAEL J. BLOOM (AZ Bar No. 004897)
     Email: mike@michaeljbloom.net
 4   Telephone: (520) 882-9904
     Fax: (520) 628-7861
 5
     Law Office of
 6   HERNANDEZ & HAMILTON, PC
     The Johnson House Offices
 7   455 West Paseo Redondo
     Tucson, Arizona 85701-8254
 8   JOSHUA F. HAMILTON (AZ Bar No. 028084)
     Email: Josh@Hernandez-Hamilton.com
 9   Telephone: (520) 882-8823
     Fax: (520) 882-8414
10
     Attorneys for Defendant Norman
11
                          IN THE UNITED STATES DISTRICT COURT
12

13                               FOR THE DISTRICT OF ARIZONA
14
     United States of America,                    No. CR19-00690-TUC-JAS(LCK)
15               Plaintiff,
16                                                MOTION TO CONTINUE TRIAL
             vs.                                   DATE AND EXTEND PLEA
17
                                                          DEADLINE
18   Alexander True Norman,
                Defendant.                           (Defendant Out of Custody)
19

20

21           It is expected that excludable delay under Title 18, United States Code,
22   Section 3161 (h)(1)(f), will occur as a result of this motion or an order based
23
     thereupon.
24

25           The defendant, Alexander True Norman, by and through counsel
26
     undersigned, hereby moves to continue the Trial, presently set to commence on
27

28




                                              1
           Case 4:19-cr-00690-JAS-LCK Document 35 Filed 08/22/19 Page 2 of 3



 1   September 10, 2019, as well as the Plea Deadline, presently set for August 23,
 2
     2019. This request is made for the following reasons:
 3

 4      1. Counsel undersigned is investigating and gathering exculpatory evidence in
           this case and needs additional time to properly develop and advance this
 5
           evidence for potential motions and/or trial. A continuance of the trial for
 6         exculpatory evidence purposes serves the ends of justice and a denial of this
 7
           motion would therefore result in a miscarriage of justice. See 18 U.S.C. §
           3161(h)(7)(B)(I).
 8

 9      2. The parties are working towards reaching a non-trial resolution in this case.
           More time is needed. Negotiations are ongoing.
10

11      3. Counsel undersigned contacted Adam David Rossi, Assistant United States
           Attorney, who stated he has no objection to this request or an order based
12
           thereupon.
13

14
           For the above-stated reasons, Mr. Norman asks that this Court continue this

15   matter for a period of not less than sixty (60) days.
16
           RESPECTFULLY SUBMITTED this 22nd day of August, 2019.
17

18
                                             Law Office of
19
                                             HERNANDEZ & HAMILTON, PC
20

21
                                              s/Joshua F. Hamilton
                                             JOSHUA F. HAMILTON
22                                           Attorney for Defendant
23

24

25

26

27

28




                                                2
           Case 4:19-cr-00690-JAS-LCK Document 35 Filed 08/22/19 Page 3 of 3



 1                           CERTIFICATE OF SERVICE
 2
     I, Joshua F. Hamilton, do hereby certify that on this 22nd day of August, 2019, I
 3
     electronically transmitted the foregoing document to the Clerk’s Office using the
 4   CM/ECF System for filing, and transmittal of a Notice of Electronic Filing was
     sent to the following recipients:
 5

 6   The Honorable James A. Soto
 7
     United States District Court

 8   Adam David Rossi, Assistant
 9   United States Attorney’s Office
10
     Michael J. Bloom
11   Attorney for Defendant Norman
12
     Joshua F. Hamilton
13   Attorney for Defendant Norman
14
     By s/Joshua F. Hamilton
15     JOSHUA F. HAMILTON
16

17

18

19

20

21

22

23

24

25

26

27

28




                                             3
